 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ANNE C. HSIEH (CABN 288159)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7071
 7        FAX: (415) 436-7234
          Anne.Hsieh@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        )   NO. 21-CR-00138-EMC
                                                      )
14           Plaintiff,                               )   STIPULATION TO EXCLUDE TIME FROM MAY
                                                      )   5, 2021 TO JUNE 9, 2021 AND [PROPOSED]
15      v.                                            )   ORDER
                                                      )
16   BRYAN TEED,                                      )
                                                      )
17           Defendant.                               )
                                                      )
18

19           It is hereby stipulated by and between counsel for the United States and counsel for the
20 defendant Bryan Teed, that time be excluded under the Speedy Trial Act from May 5, 2021 through

21 June 9, 2021.

22           At the status conference held on May 5, 2021, the government and counsel for the defendant
23 agreed that time be excluded under the Speedy Trial Act so that defense counsel could continue to

24 prepare, including by reviewing the proposed plea agreement with the defendant and providing the

25 government additional mitigation matters. For this reason and as further stated on the record at the

26 status conference, the parties stipulate and agree that excluding time until June 9, 2021 will allow for the

27 effective preparation of counsel. See 18 U.S.C. § 3161(h)(7)(B)(iv). The parties further stipulate and

28 agree that the ends of justice served by excluding the time from May 5, 2021 through June 9, 2021 from

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. 21-cr-00138-EMC                                                           v. 7/10/2018
 1 computation under the Speedy Trial Act outweigh the best interests of the public and the defendant in a

 2 speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

 3          The undersigned Assistant United States Attorney certifies that she has obtained approval from

 4 counsel for the defendant to file this stipulation and proposed order.

 5

 6          IT IS SO STIPULATED.

 7 DATED: May 7, 2021                                       /s/ Anne C. Hsieh           ___
                                                          ANNE C. HSIEH
 8                                                        Assistant United States Attorney

 9
     DATED: May 7, 2021                                    /s/ Joyce Leavitt           __
10                                                        JOYCE LEAVITT
                                                          Counsel for Defendant Bryan Teed
11

12                                           [PROPOSED] ORDER

13          Based upon the facts set forth in the stipulation of the parties and the representations made to the

14 Court on May 5, 2021 and for good cause shown, the Court finds that failing to exclude the time from

15 May 5, 2021 through June 9, 2021 would unreasonably deny defense counsel and the defendant the

16 reasonable time necessary for effective preparation, taking into account the exercise of due diligence.

17 18 U.S.C. § 3161(h)(7)(B)(iv). The Court further finds that the ends of justice served by excluding the

18 time from May 5, 2021 to June 9, 2021 from computation under the Speedy Trial Act outweigh the best

19 interests of the public and the defendant in a speedy trial. Therefore, and with the consent of the parties,

20 IT IS HEREBY ORDERED that the time from May 5, 2021 through June 9, 2021 shall be excluded

21 from computation under the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

22          IT IS SO ORDERED.

23
           May 10, 2021
24 DATED: ___________________                                     ___________________________
                                                                  HON. EDWARD M. CHEN
25                                                                United States District Judge

26

27

28

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. 21-cr-00138-EMC                                                            v. 7/10/2018
